Fourth Court of Appeals
                                 San Antonio, Texas
                                       March 7, 2019

                                    No. 04-19-00102-CV

                       IN THE INTEREST OF K.J.G., JR., ET. AL.,

                 From the 438th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2017-PA-01856
                    Honorable Charles E. Montemayor, Judge Presiding


                                       ORDER
       The notification of late record filed by the clerk’s office is hereby GRANTED. Time is
extended to March 8, 2019.



                                                  _________________________________
                                                  Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 7th day of March, 2019.



                                                  ___________________________________
                                                  KEITH E. HOTTLE,
                                                  Clerk of Court